Case 1:21-cv-01312-NYW Document 1 Filed 05/13/21 USDC Colorado Page 1 of 8
Case 1:21-cv-01312-NYW Document 1 Filed 05/13/21 USDC Colorado Page 2 of 8
Case 1:21-cv-01312-NYW Document 1 Filed 05/13/21 USDC Colorado Page 3 of 8
Case 1:21-cv-01312-NYW Document 1 Filed 05/13/21 USDC Colorado Page 4 of 8
Case 1:21-cv-01312-NYW Document 1 Filed 05/13/21 USDC Colorado Page 5 of 8
Case 1:21-cv-01312-NYW Document 1 Filed 05/13/21 USDC Colorado Page 6 of 8
Case 1:21-cv-01312-NYW Document 1 Filed 05/13/21 USDC Colorado Page 7 of 8
Case 1:21-cv-01312-NYW Document 1 Filed 05/13/21 USDC Colorado Page 8 of 8




authorized to dispose of the defendant property in accordance with law, and that the

Court enter a finding of probable cause for the seizure of the defendant property and

issue a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.

      DATED, this 13th day of May, 2021.

                                               Respectfully submitted,

                                               MATTHEW T. KIRSCH
                                               Acting United States Attorney

                                                s/Tonya Andrews
                                           By: ---------­
                                               Tonya S. Andrews
                                               Assistant United States Attorney
                                               United States Attorney's Office
                                               1801 California Street, Suite 1600
                                               Denver, Colorado 80202
                                               Telephone: 303-454-0100
                                               Fax: 303-454-0405
                                               Email: tonya.andrews@usdoj.gov




                                           8
